     Case 2:21-cv-00194-JAM-AC Document 14 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    OBA LEE FRELIMO,                                     No. 2:21-cv-0194 JAM AC P
12                          Petitioner,
13               v.                                        ORDER
14    JEFF LYNCH,
15                          Respondent.
16

17              Petitioner, a state prisoner proceeding pro se and in forma pauperis, has filed an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20              On July 8, 2021, the magistrate judge issued findings and recommendations herein which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within twenty-one days. See ECF No. 13.

23   Petitioner has not filed objections to the findings and recommendations.

24              The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27              1. The findings and recommendations issued July 8, 2021 (ECF No. 13), are ADOPTED

28   in full;
                                                           1
     Case 2:21-cv-00194-JAM-AC Document 14 Filed 08/10/21 Page 2 of 2


 1           2. Petitioner’s application for a writ of habeas corpus is DISMISSED, and
 2           3. The court DECLINES to issue the certificate of appealability referenced in 28 U.S.C. §
 3   2253.
 4

 5
     Dated: August 9, 2021                         /s/ John A. Mendez
 6
                                                   THE HONORABLE JOHN A. MENDEZ
 7                                                 UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
